Case 5:21-mj-00036-BQ Document1 Filed 03/25/21 Page1 0f6 PagelD 1

ii

UCT COURT

   

   
 

  

Cas hay

AO 9] (Rev. 08/09) Créminal Complaint

UNITED STATES DISTRICT COURT 2?

 

 

for the
Northern District of Texas DEBI pr
United States of America )
vy, )
) Case No.
)
Larry Lee Harris )
Defendant(s) ) §:21-MJ-3 6
CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of March 22, 2021 in the county of Lubbock in the
Northern District of Texas , the defendant(s) violated:
Code Seetion Offense Description
18 U.S.C. Sections 111{a}(1), Assaulting a Federal Officer with a Deadly Weapon
114(b)

This criminal complaint is based on these facts:
See attached affidavit

& Continued on the attached sheet.

[ \ua Complainant's signature
Sergio Guerra, HS! Special Agent

Aver

 

 

 

Prinied name and fitle

Attested to by the applicant in accordance with the requirements of FED. R. CRI
March 2021,

  
  

. 4.1 by telephone.this 25th day of

 
  

pate. 3/25/2021

 

* Judge's signatyy eo

City and state: Lubbock, Texas D. Gordon Bryant, Jr., U%S. Magistrate Judge
Printed name and litle

 

 

 
Case 5:21-mj-00036-BQ Document1 Filed 03/25/21 Page 2of6 PagelD 2

AFFIDAVIT IN SUPPORT OF COMPLAINT

1, Sergio Guerra, being duly sworn, state as follows:

I. lama Special Agent with the Department of Homeland Security,
Homeland Security Investigations (HSI). I am a graduate of the Federal Law
Enforcement Training Center and am currently assigned to the Resident Agent in
Charge office in Lubbock, Texas. As part of my official duties, I have
participated in investigations of Assaulting, Resisting, or Impeding Federal
Officers. As an HSI Special Agent, I am authorized to investigate violations of
Title 18, United States Code, Section 111, among other statutes.

2. As a federal agent, I am authorized to investigate violations of laws.
of the United States, and I am a Law Enforcement Officer with the authority to
effect arrests and execute criminal complaints and warrants issued under the
authority of the United States. The facts in this affidavit come from my personal
observations, my training and experience, and information obtained from other
agents, law enforcement officers, and witnesses. Because this affidavit is
submitted for the limited purpose of establishing probable cause to believe a crime
has been committed and that the defendant committed it, I have not included each
and every fact known to me in this affidavit.

Title 18, United States Code, Sections 11 1(a}(1), E11 (b)

3. Title 18, United States Code, Section 111(a)(1), makes it a crime for

anyone to forcibly assault, resist, oppose, impede, intimidate, or interfere with any

person designated as a federal officer or employee of the United States or of any

Affidavit in Support of Complaint — Page 1

 
Case 5:21-mj-00036-BQ Document1 Filed 03/25/21 Page 3of6 PagelD 3

agency in any branch of the United States Government (including any member of
the uniformed services) while the officer is engaged in the performance of his or
her official duties. There are four elements to the offense at issue here: (1) That
the defendant forcibly assaulted, resisted, opposed, impeded, intimidated, or
interfered with a federal officer; (2) That the federal officer was forcibly assaulted,
resisted, opposed, impeded, intimidated, or interfered with while engaged in the
performance of his or her official duty or on account of the performance of official
duties; (3) That the defendant did such acts intentionally; (4) That in doing such
acts, the defendant used a deadly or dangerous weapon.

4, The term “forcible assault” means any intentional attempt or threat
to inflict injury upon someone else when a defendant has the apparent present
ability to do so, This includes any intentional display of force that would cause a
reasonable person to expect immediate bodily harm, regardless of whether the
victim was injured or the threat or attempt was actually carried out, The term
“deadly or dangerous weapon” means any object capable of inflicting death or
bodily injury. For such a weapon to have been “used,” the government must prove
not only that the defendant possessed the weapon but also that the defendant
intentionally displayed it while carrying out the forcible assault. It is not
necessary to prove the defendant knew the person being forcibly assaulted was, at
that time, a federal officer carrying out an official duty, so as long as it is

established that the victim person assaulted was, in fact, a federal officer acting in

Affidavit in Support of Complaint — Page 2

 

 
Case 5:21-mj-00036-BQ Document1 Filed 03/25/21 Page4of6 PagelD 4

the course of his or her duty and that the defendant intentionally committed a
forcible assault upon that officer.
Facts Establishing Probable Cause

5. On March 22, 2021, agents from HSI Lubbock received information
regarding an incident and arrest involving the Idalou Police Department (IPD).

6, According to reports, IPD officers responded to a 911 call indicating
an armed individual was attempting to stop vehicles on the highway near Idalou,
Texas. IPD dispatch further communicated that the individual who contacted 911
had identified as a member of the Army National Guard traveling in a three-
vehicle convoy when they were forced to stop on the side of the highway.

7. Upon arrival at the scene, IPD officers encountered Larry Lee Harris
and multiple uniformed military personnel standing outside their vehicles. Harris
approached IPD officers and made a statement about a 4]-year-old woman and a
12-year-old minor female, The military personnel informed IPD officers that
Harris was armed and had pointed a firearm at them. IPD officers detained Harris.
A search of Harris’s person yielded a Colt, Model 1911, .45 caliber semi-
automatic pistol, serial number 70B19581, in his front waistband. The firearm had
an empty chamber but was loaded with a full magazine.

8. Army National Guard (ANG) personnel stated that they saw Harris
follow their three-van military convoy driving a white Chevrolet pickup as they
left the Love’s Travel Stop at 4221 N I-27, Lubbock, Texas 79403. The ANG

personnel noted Harris was closely following them. Harris pulled alongside the

Affidavit in Support of Complaint — Page 3

 

 
Case 5:21-mj-00036-BQ Document1 Filed 03/25/21 Page5of6 PagelID5

last van in the convoy and pointed a firearm at the driver. That van and the two
other vans all stopped on the side of North I-27.

9, ANG personnel said Harris identified himself as a detective as he
approached their vehicles with his firearm drawn. Harris spoke to ANG personnel
about a missing 41-year-old woman and 12-year-old girl and demanded to search
the convoy vehicles. ANG personnel complied. Harris searched the vans and then
drove away when he was done.

10. ‘As the ANG convoy began to drive away, Harris made an erratic U-
turn and drove back towards the convoy. Harris again caused the convoy to come
to a stop. Harris demanded to search the engine compartment of one of the vans.
IPD arrived on scene shortly thereafter and took Harris into custody without
further incident. Harris was arrested and booked into the Lubbock County Jail on
state charges.

ll. Further investigative efforts determined that Harris was not, as he
claimed, a law enforcement officer nor has he ever been a law enforcement
officer.

12, Further investigative efforts revealed that the ANG personnel had
been activated under Title 32, United States Code, as part of the COYVID-19
national emergency and, on March 22, 2021, were engaged in the performance of
their official duties. As members of the Army National Guard activated under
Title 32, the ANG personnel were part of the Armed Forces of the United States

and, therefore, were “officers or employees of the United States or of any agency

Affidavit in Support of Complaint — Page 4
Case 5:21-mj-00036-BQ Document1 Filed 03/25/21 Page6of6 PagelD 6

in any branch of the United States Government (including any member of the
uniformed services)....” 18 U.S.C. § 1114.

13. Based on the information provided above, your affiant believes that
probable cause exists that Larry Lee Harris violated Title 18, United States Code,
Sections 111(a)(1), 111(b), that is, Assaulting a Federal Officer with a Deadly

Weapon.

   

 

Sergio Guerra SN
Special Agent
Homeland Security Investigations

Pursuant to Federal Rules of Criminal Procedure 4.1 and 41(d)(3), the
undersigned judicial officer has on this date considered the information
communicated by reliable electronic means in considering whether a complaint,
warrant, or summons will issue. In doing so, I have placed the affiant under oath,
and the affiant has confirmed that the signatures on the complaint, warrant, or
summons and affidavit are those of the affiant, that the document received by me
is a correct and complete copy of the document submitted by the affiant, and that
the information contained in the complaint, warrant, or summons and affidavit is
true and correct to the best of the affiant’s knowledge.

Attested to by the applicant in accordance with the requirements of Fed. R.
Crim, P, 4.1 by telephone this 95+, day of March 2021.

  

 

 

 

D. GORDON BRYANT, mR. Y
UNITED STATES MAGISTRATE JUDGE

Affidavit in Support of Complaint - Page 5

 
